DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending in the instant application. Claims 1, 3-5, 7, and 8 are rejected. Claims 2 and 6 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on June 10, 2020 has been considered and a signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3 and 5 recite the word “preferably” and the phrases “more preferably,” “even more preferably,” “yet even more preferably,” and “most preferably.” The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language (i.e., the amount of water and ethylene oxide following the word and phrases listed above) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required. This rejection can be overcome, for example, by deleting the word “preferably” and the phrases “more preferably,” “even more preferably,” “yet even more preferably,” and “most preferably” and the following narrower limitations. 
Regarding claim 8, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correct is required. This rejection can be overcome, for example, by deleting “preferably supported on silica” from the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0286998 A1 in view of WO 2017/102701 A1.
US 2009/0286998 A1 (see [0002]) discloses a process for producing ethylene carbonate or ethylene glycol which comprises contacting a portion of a recycle gas stream comprising an alkyl iodide impurity with a guard bed system positioned upstream of an ethylene oxide reactor to produce a treated recycle gas stream, (see
[0017] and [0035]) wherein said guard bed system comprises a guard bed material
comprising silver on alumina (see [0048] and [0051]). The reference also discloses the
step of contacting an epoxidation feed stream comprising an ethylene feed stream,
oxygen, chloride moderator and at least a portion of the treated recycle gas stream
with an epoxidation catalyst in the ethylene oxide reactor to produce an epoxidation
reaction product comprising ethylene oxide (see [0082] and [0025]); and
contacting at least a portion of the epoxidation reaction product comprising ethylene
oxide with a liquid absorbent in the presence of an iodide-containing catalyst in an
absorber to produce an aqueous product stream comprising ethylene carbonate and/
or ethylene glycol and the recycle gas stream comprising the alkyl iodide impurity
(see [0102], claims 6 and 15). The reference also discloses that there may be two guard bed systems (i.e., "purification zones," see [0035]) located outside of the epoxidation reactor vessel. Finally, it is disclosed in the reference (see [0114]) that “preferably the gases are cooled prior to recycle to the epoxidation reactor in order to reduce water content. This is preferred because the performance of the epoxidation catalyst in the epoxidation reactor may be detrimentally affected by an excess of water.” 
The process of US 2009/0286998 A1 does not disclose that the recycle gas stream supplied to the guard bed system comprises specifically no more than 0.6% of water and/or no more than 90 ppmv of ethylene oxide, based on total recycle gas stream supplied to the guard bed system; that the treated gaseous fed stream removed from the final guard vessel is supplied as the gaseous feed via a feed line to the second bed guard system nor does it disclose a guard bed material comprising palladium and gold. 
WO 2017/102701 A1 discloses (see claim 1) contacting at least a portion of a recycle gas stream comprising a vinyl iodide impurity with a guard bed material to yield a treated recycle gas stream, wherein the guard bed material comprises a support material, palladium and gold. 
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to use the guard bed material comprising a support material, palladium and gold, disclosed in WO 2017/102701 A1 to yield a treated recycle gas stream and to supply the treated gaseous feed stream via a feed line to the second guard bed system and to arrive at the process of the instant claims with a reasonable expectation of success. The motivation would have been to find the optimal conditions for producing ethylene glycol and/or ethylene carbonate. Thus, a prima facie case of obviousness has been established. 
Claim Objections
	Claims 2 and 6 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626